HAWKINS, Judge.
Conviction is for theft of an automobile from Kenneth Fall, punishment being assessed at two years in the penitentiary.
Fall’s car, a two-door Ford sedan, was taken from a parking lot in Eastland, Texas, on Sunday night. Three days later the car was turned over to Fall by the sheriff’s department in Kaufman, Texas. Early on the morning appellant was arrested he appeared at a filling station in Kaufman County, driving the car which belonged to Fall, and traded an inner tube to the station man for three gallons of gasoline. No one was in the car with appellant. A few minutes after appellant drove away from the station an officer appeared inquiring about him; followed him, placed him under arrest and took possession of the car.
Appellant introduced evidence to the effect that on the Sunday night the car was stolen at about nine o’clock a woman drove up in a car and asked appellant to get in with her, which he did, and the woman drove away. Other witnesses testified for appellant that on said night they saw appellant in a car which was being driven by a woman. None of them identified the woman or the car, except to say it was a two-door Ford sedan. Appellant did not testify. The evidence for him, if believed by the jury, raised an issue as to whether he was connected with the actual theft of the car, or became connected with it later. By the court’s charge and the special charges given at appellant’s request said question was submitted to the jury, whose finding was against appellant on the issue.
Four special charges were requested; two were given and two refused. No exception was reserved to the refusal of those not given, either by separate bills or by notation of the trial judge on the charges themselves.
The evidence is thought sufficient to support the verdict.
The judgment is affirmed.

Affirmed.